LOWABILITY NOTICE
	Applicant’s response, dated 4/12/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a flexible filament light bulb apparatus comprising: a first power wire having a first electrode; a second power wire having a second electrode; a first LED filament having a first end and a second end, wherein the first end of the first LED filament is connected to the first power electrode; a second LED filament having a third end and a fourth end, wherein the fourth end of the second LED filament is connected to the second power electrode, the second end of the first LED filament is connected to the third end of the second LED filament; a driver for converting an external power source to a driving current supplied to the first power electrode and the second power electrode, wherein the first power electrode and the second power electrode are placed at two sides of the second LED filament; and a cap and a bulb shell, wherein the bulb shell encloses the first LED filament and the second LED filament, wherein the first LED filament and the second LED filament are bent with different patterns, wherein the second LED filament is bent as a spiral shape with a first radial direction in parallel with a second radial direction of the cap.
The closest prior art, Lai [US 10281129], teaches the details of a flexible filament light source, comprising power wires, electrodes and LED filaments, but fails to teach or disclose the details of the cap and bulb shell and differently shaped LED filaments, as claimed, in combination with other claimed elements and limitations.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875